Citation Nr: 0300182	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  97-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
right knee disability based upon arthritis, pain and 
limitation of motion.

2.  Entitlement to a rating in excess of 10 percent for 
right knee disability based upon subluxation or 
instability.

3.  Entitlement to a rating in excess of 20 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1965.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a 
November 1996 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The RO granted service connection for a right knee 
disability in April 1966, evaluated as 10 percent 
disabling under Diagnostic Code 5257.  In May 1968, the RO 
increased the disability rating for the right knee 
disability to 20 percent, and said disability rating was 
increased to 30 percent in April 1972.  In a statement 
dated in April 1996, the veteran requested an increase of 
the 30 percent rating for his right knee disability.  At 
the same time, the veteran filed a claim for service 
connection for a left knee disorder, claimed as secondary 
to his right knee disability.

In a November 1996 decision, the RO granted service 
connection for the veteran's left knee disorder, evaluated 
as 10 percent disabling.  The same decision denied the 
veteran's request for an increased evaluation pertaining 
to his right knee disorder.  In April 1997, the veteran 
initiated an appeal of both the RO's denial of a 
disability rating in excess of 30 percent for a right knee 
disorder and the assignment of a 10 percent disability 
rating for a left knee disability.

In July 1999, the veteran appeared at a hearing in Denver, 
Colorado, before the undersigned Member of the Board.  A 
transcript of that hearing is of record.

In September 1999, the Board remanded this claim for 
additional development including a VA examination.  The 
Board noted that with respect to the claim of entitlement 
to an increased rating for the left knee disability, that 
a claim placed in appellate status by disagreement with 
the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, 
remains an "original claim" and is not a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record 
during the pendency of the appeal.  Id. at 126.

By rating action in March 2000, the RO assigned the 
veteran a 40 percent rating under Diagnostic Code 5010-
5261 for right knee, post operative synovectomy with wound 
infection with degenerative arthritis and limitation of 
motion, effective from May 1, 1996.  The RO assigned a 
separate 10 percent rating for valgus deformity, right 
knee, with laxity, under Diagnostic Code 5257, effective 
from May 1, 1996.  The RO also increased the disability 
rating for the left knee disability to 20 percent under 
Diagnostic Code 5010-5260, effective from May 1, 1996.  
The RO thereafter issued a supplemental statement of the 
case which did not list as an issue the 10 percent rating 
assigned under Diagnostic Code 5257.  However, the 
November 1996 decision from which this appeal originated 
denied a rating in excess of 30 percent under Diagnostic 
Code 5257 for the veteran's right knee disability.  The 
Statement of the Case issued in May 1997 cited the 
criteria for this diagnostic code and the veteran, in a 
statement dated in March 2001 specifically stated that his 
legs buckle.  Accordingly, the Board finds that this 
issues has been perfected for appellate consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has 
notified him of the information and evidence necessary to 
substantiate his claims.

2.  The degenerative arthritis and painful motion of the 
veteran's right knee are manifested by extension limited 
to no more than 30 degrees; neither ankylosis of the knee 
nor limitation of extension to 45 degrees has been shown.

3.  No more than mild recurrent subluxation or lateral 
instability has been shown.

4.  The veteran's left knee disorder is manifested by 
degenerative arthritis, limitation of flexion to 135 
degrees, and pain on motion; neither recurrent subluxation 
nor lateral instability has been shown. 


CONCLUSIONS OF LAW
1.  The criteria for a rating in excess of 40 percent for 
a right knee disorder based on arthritis with limitation 
of motion are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, Diagnostic Codes 5010-5261, 
(2002).
2.  The criteria for a rating in excess of 10 percent for 
a right knee disorder based on recurrent subluxation or 
lateral instability are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. Part 4, Diagnostic Code 5257 
(2002).
3.  The criteria for a rating in excess of 20 percent for 
a left knee disorder are not met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5010-5260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to 
the veteran's claims.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), went into 
effect.  VA has promulgated revised regulations to 
implement these changes in the law.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims and which information and evidence 
he was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf by means of a 
letter in May 2001; the discussion in the March 2000 
rating decision; by the Board Remand in September 1999; 
the May 1997 statement of the case; and March 1998, March 
2000, and July 2002 supplemental statements of the case. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claims.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 
C.F.R. § 3.159(c), (d).  The duty to assist also includes 
obtaining records of relevant treatment at VA facilities, 
and any other relevant records held by any Federal 
department or agency identified by the veteran.  If VA is 
unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.  

The Board finds that VA has met its duty to assist the 
veteran in the development of his claims under the VCAA.  
The veteran has been afforded examinations by VA in 
September 1996, February  2000, and June 2001 addressing 
the disabilities on appeal.  VA outpatient treatment 
records through June 2002 have been associated with the 
claims file.  There does not appear to be any outstanding 
medical records that are relevant to this appeal.  In 
addition, the veteran had the opportunity to testify 
before a Travel Board Member at the RO in July 1999.  As 
noted the claim was remanded by the Board in September 
1999 to obtain additional evidence and to schedule a VA 
examination.

Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As there is no indication that there are 
additional records that should or could be obtained, and 
it appears that all pertinent evidence is on file, no 
further notice or development are indicated.

Background.  Subsequent to service in March 1966, the 
veteran filed for service connection for a right knee 
disability, claiming he broke his right kneecap playing 
football in service.

Service connection for a right knee disability was granted 
by rating action in April 1966 and a 10 percent evaluation 
was assigned.  The veteran underwent an arthrotomy 
procedure in July 1967.  By rating action in May 1968, the 
rating was increased to 20 percent from February 1968. 

The veteran underwent a lateral meniscectomy procedure in 
June 1971.  By rating action in April 1972, the rating was 
increased to 30 percent from February 22, 1972.  

By rating action in June 1973, the veteran was granted a 
temporary 100 percent evaluation for convalescence after a 
synovectomy procedure from April 26, 1973.  The rating 
reverted back to 30 percent from July 1, 1973.

In May 1996, the veteran filed a claim for an increased 
rating for his right knee disorder.  In addition he filed 
a new claim for service connection for a left knee 
disorder secondary to the right knee disorder.

The veteran was accorded an examination by VA for 
disability evaluation purposes in September 1996.  
Examination of the right knee showed multiple surgical 
scars, including long medial and lateral arthrotomy scars 
and a paramedian left-sided arthrotomy scar.  All were 
well healed.  There was some mild valgus alignment to the 
knee.  The range of motion was from 0 degrees to 135 
degrees.  There was crepitation with range of motion.  The 
patellofemoral joint was tender.  The lateral joint line 
was mildly tender.  Lachman's test was negative.  
Collateral ligaments were stable in full extension and 30 
degrees of flexion.  The quadriceps were mildly atrophied.  
Examination of the left knee showed 0 to 140 degree range 
of motion.  X-rays revealed degenerative joint disease of 
both knees.  The examiner offered an opinion that the 
condition of the left knee was related somewhat to the 
right knee disorder in the favoring of the left knee could 
have precipitated the degenerative process.

By rating action in November 1996, the veteran was granted 
service connection for a left knee disorder and a 10 
percent evaluation was granted.  An increased rating for 
his right knee disorder was denied.  

In a Travel Board hearing in July 1999, the veteran 
offered testimony in support of his claims for increased 
ratings for both his right and left knee disorders.  The 
claims were remanded in September 1999 for additional 
development including a VA examination.

The veteran was accorded an examination in February 2000 
for disability evaluation purposes.  The veteran reported 
injuring his right knee in service playing football.  He 
was treated conservatively, but had persistent right knee 
problems and underwent a series of operations including 
open synovectomy, meniscectomy, and debridements.  One 
procedure was complicated by a wound infection requiring 
prolonged hospitalization and antibiotics.  He reported 
that his knee was drained at least 100 times or more.  He 
had had no surgery on the right knee in at least 10 years.  
His chief complaint was persistent right knee swelling and 
pain.  He reportedly wore a brace.  He had fatigability, 
weakness, swelling, and pain.  He was on 
antiinflammatories.  He was told that he needed a knee 
replacement.  The left knee began hurting about 1994.  The 
symptoms came on without trauma.  X-rays reveal 
degenerative joint disease in both knees.  He reported 
pain and swelling but denied catching and locking,  He had 
fatigability, weakness, swelling, and mild incoordination 
in motion in the left knee but symptoms were not as bad as 
on the right.  

The examiner noted multiple well healed scars on the right 
knee consistent with surgery.  He had mild valgus 
alignment and effusion with no signs of infection.  There 
was no redness or heat from the knee.  The range of motion 
of the right knee was from 0 to 110 degrees (normal is 140 
degrees).  There was pain throughout the range of motion.  
The veteran showed significant antalgia in his gait 
favoring the left side.  Collateral ligaments were stable.  
There was crepitation throughout the range of motion 
testing with mild to moderate weakness in extension and 
flexion.  All scars were well healed and nontender.  

Examination of the left knee revealed minimal effusion.  
Range of motion was from 0 to 130 degrees.  Medial and 
lateral joint lines were mildly tender.  There was mild 
crepitation throughout the range of motion testing with 
mild weakness in extension but not in flexion.  There was 
no collateral ligament laxity and cruciate ligaments were 
stable.  There was no quadriceps or hamstring atrophy 
noted although there was some mild quadriceps atrophy on 
the right as compared to the left.  

The examiner concluded that the right knee was status post 
multiple surgeries with healed nontender scars and with 
residuals and sequelae of degenerative arthritis, limited 
range of motion, muscle atrophy and weakness, ligament 
laxity, antalgic gait, and impaired function.  There was 
degenerative arthritis of the left knee with limitation of 
motion, impaired function, and discomfort.

The examiner commented that that due to the veteran's 
right knee pain with motion, weakness, muscle atrophy, 
impaired endurance and instability, he would estimate the 
veteran's functional range of motion to be 10 degrees to 
80 degrees, that is, an additional loss of 10 degrees of 
extension and 30 degrees of flexion.  For the left knee, 
the examiner commented that he would add an additional 20 
degrees loss of flexion for pain with use, weakness, and 
impaired endurance (there was no 
incoordination/instability).  The examiner stated the 
following:

As the veteran routinely restricts his activities, 
the frequency of episodic "flares" cannot be 
estimated, but overuse would certainly result in 
increased incapacity, probably bedrest for 1 to 3 
days per flare.  It would be my opinion that due to 
his chronic knee condition he would have difficulty 
in functional activities such as prolonged standing, 
and walking, and difficulties with activities such as 
kneeling, or squatting, and heavy lifting with his 
legs.  Operation of motorized vehicles as a vocation 
may be problematic, but sedentary work with ability 
to change positions frequently should be feasible.

By rating action in March 2000, the RO assigned the 
veteran a 40 percent rating under Diagnostic Code 5010-
5261 for right knee, post operative synovectomy with wound 
infection with degenerative arthritis and limitation of 
motion, effective from May 1, 1996.  The RO assigned a 
separate 10 percent rating for valgus deformity, right 
knee, with laxity, under Diagnostic Code 5257, effective 
from May 1, 1996.  The RO also increased the disability 
rating for the left knee disability to 20 percent under 
Diagnostic Code 5010-5260, effective from May 1, 1996.

The veteran was again examined for disability evaluation 
purposes by VA in June 2001.  The examiner noted that 
range of motion for the right knee was from 0 to 110 
degrees and that the motion was associated with pain.  
There was tenderness on patellofemoral compression.  There 
was mild atrophy of the right thigh.  The right knee was 
mildly weak with stable ligaments, negative anterior 
drawer signs, and crepitation.  Range of motion for the 
left knee was from 0 to 135 degrees associated with pain.  
There was no tenderness on patellofemoral compression.  
The left knee was mildly weak.  Ligaments were stable on 
varus and valgus stress, and anterior drawer signs were 
negative.  The following diagnoses were given:  status 
post synovectomy and wound infection, right knee, with 
degenerative arthritis and limited motion; and left knee 
degenerative joint disease with limitation of motion.  The 
examiner commented that flare-ups, pain with repeated use, 
and mild weakness would result in an additional 10-15 
degrees loss of flexion for the right knee and an 
additional 5-10 degrees loss of flexion for the left knee.  
No incoordination, or impaired endurance was noted.

Law and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity. 
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities. 38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2002).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2002).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40. Inquiry must also made as to weakened 
movement, excess fatigability, incoordination, and 
reduction of normal excursion of movements, including pain 
on movement.  38 C.F.R. § 4.45.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to 
at least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  38 C.F.R. § 4.59.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In rating the service-connected right and left knee 
disabilities, all applicable diagnostic codes must be 
considered to include Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5259, 5260, 5261 and 5262.  Moreover, VA 
General Counsel, in a precedential opinion (VAOPGCPREC 23-
97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  The General Counsel 
stated that when a knee disorder was already rated under 
Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for 
a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited 
to 5 degrees or more) in order to obtain a separate rating 
for arthritis.  The General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Where additionally 
disability is shown, a veteran rated under Diagnostic Code 
5257 can also be compensated under Diagnostic Code 5003 
and vice versa.

The veteran's right knee disability is currently rated as 
40 percent disabling under Diagnostic Code 5010-5261, and 
is separately rated as 10 percent disabling under 
Diagnostic Code 5257.  The left knee disability is 
currently rated as 20 percent disabling under Diagnostic 
Code 5010-5260.

Diagnostic Code 5010, Arthritis, due to trauma, 
substantiated by X-ray findings is rated under Diagnostic 
Code 5003, for Degenerative Arthritis.

Diagnostic Code 5003 establishes, essentially, three 
methods of evaluating degenerative arthritis which is 
established by x-ray studies:  (1) when there is a 
compensable degree of limitation of motion, (2) when there 
is a noncompensable degree of limitation of motion, and 
(3) when there is no limitation of motion.  Generally, 
when documented by x-ray studies, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of 
motion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991), Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, and a 
20 percent disability rating is assigned where there is x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional 
incapacitating exacerbations.  These 10 and 20 percent 
ratings based on x- ray findings will not be combined with 
ratings based on limitation of motion.

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 
and 10 degrees.  A 40 percent rating is assigned for 
ankylosis in flexion between 10 and 20 degrees.  A 50 
percent rating is assigned for ankylosis in flexion 
between 20 and 45 degrees.  A maximum 60 percent rating is 
assigned for extremely unfavorable ankylosis in flexion at 
an angle of 45 degrees or more.

Diagnostic Code 5257 provides for a 10 percent rating 
where there is recurrent subluxation or lateral 
instability of a mild degree.  A moderate degree of 
recurrent subluxation or lateral instability warrants a 20 
percent rating.  A 30 percent rating is assigned where the 
medical evidence shows severe recurrent subluxation or 
instability.

Under Diagnostic Code 5258, a maximum 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

A 10 percent evaluation on the basis of limitation of 
motion of the knees requires limitation of extension of 
the knee to 10 degrees or limitation of flexion to 45 
degrees.  A 20 percent evaluation requires limitation of 
extension to 15 degrees and limitation of flexion to 30 
degrees.  A 30 percent evaluation requires limitation of 
extension to 20 degrees and limitation of flexion to 15 
degrees.  Limitation of extension to 30 degrees warrants a 
40 percent evaluation, while limitation of extension to 45 
degrees warrants a 50 percent evaluation.  Id.  A maximum 
30 percent rating is assigned for limitation of flexion of 
the leg, while a 50 percent rating is the maximum rating 
under the code for limitation of extension of the leg.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5262 provides for tibia and fibia 
impairment.  A maximum 40 percent rating is assigned for 
nonunion of, with loose motion, requiring brace;  malunion 
of with marked knee or ankle disability warrants a 30 
percent evaluation; with moderate knee or ankle disability 
warrants a 20 percent evaluation; and with slight knee or 
ankle disability warrants a 10 percent evaluation.

Analysis.  In this case, the Board finds no basis for a 
rating in excess of 40 percent for the right knee disorder 
based upon arthritis with pain and limitation of motion, 
currently rated under Diagnostic Code 5010-5261.  The 
currently assigned 40 percent rating under this code 
contemplates limitation of extension of the right leg to 
30 degrees.  A higher rating would require that extension 
be limited to 45 degrees.  The most recent examination 
indicated that extension of the right leg was not limited.  
Accordingly, there is no basis for a higher rating for the 
right knee disability based on arthritis with pain and 
limitation of motion.  There is no other diagnostic code 
which could provide a higher rating for the veteran's 
right knee disabilities.  Were the right knee disability 
to be evaluated under Code 5260 for limitation of flexion 
and functional loss due to painful motion, rather than 
Code 5261, he would not be entitled to a higher evaluation 
since the maximum allowable rating under Code 5260 is 30 
percent.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Moreover, the maximum ratings under 5258, 5259 
and 5260 do not provide the veteran with a rating in 
excess of the current 40 percent rating for his right 
knee.  In regard to functional loss, the Board finds that 
the veteran's pain on motion due to arthritis has been 
contemplated by the 40 percent evaluation currently 
assigned.

As noted above, the RO has assigned the veteran a separate 
10 percent rating under Diagnostic Code 5257 for right 
knee disability classified as valgus deformity, right knee 
with laxity.  Examination in September 1996 revealed some 
mild valgus alignment to the knee.  Lachman's test was 
negative and the collateral ligaments were stable in full 
extension and 30 degrees of flexion.  Examination in 
February 2000 revealed that the veteran's chief complaint 
was persistent right knee swelling and pain.  He 
reportedly wore a brace.  The examiner noted that the 
veteran had mild valgus alignment.  Collateral ligaments 
were stable.  The examiner noted that there was ligament 
laxity.  When the veteran was again examined in June 2001, 
the right knee was mildly weak with stable ligaments.  The 
anterior drawer sign was negative.  Neither subluxation 
nor lateral instability was identified.  In the opinion of 
the Board, more than mild recurrent subluxation or lateral 
instability has been shown.  Accordingly, the criteria for 
a rating in excess of 10 percent for subluxation or 
lateral instability under Diagnostic Code 5257 are not 
met.  

The Board also finds that there is no basis for a rating 
in excess of 20 percent for the service-connected left 
knee disability which is currently rated under Diagnostic 
Code 5010-5260 based upon arthritis, pain and limitation 
of motion.  On examination in September 1996, range of 
motion for the left knee was full and physical examination 
was negative for any impairment.  Examination in February 
2000 revealed motion of the knee to be from 0 to 130 
degrees, with an additional 20 degrees loss of flexion for 
pain.  Examination in June 2001 revealed motion from 0 to 
135 degrees, with an additional 5 to 10 degrees loss of 
flexion for pain.  As demonstrated in the medical evidence 
of record, flexion of the left knee was limited to no more 
than 110 degrees and there was no limitation of extension.  
See 38 C.F.R. § 4.71a, Plate II.  This limitation of 
motion equates to a noncompensable rating.  There is no 
other diagnostic code which could provide a higher rating 
for the veteran's left knee disability.  Were he to be 
evaluated under Diagnostic Code 5261 for limitation of 
extension and functional loss due to painful motion, 
rather than Diagnostic Code 5260, he would not be entitled 
to more than a 10 percent evaluation as there is no 
limitation of extension shown.  In regard to functional 
loss, the Board finds that the veteran's pain on motion 
due to arthritis has been contemplated by the 20 percent 
evaluation currently assigned.  In light of the results of 
examinations in 1996, 2000, and 2001, the Board finds that 
there is no basis for a rating in excess of 20 percent for 
left knee disability for any period of time during the 
pendency of the appeal.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Finally, the medical evidence does not show ankylosis of 
the knees.  As such, a rating under 5256 is not 
appropriate in this case.

There is no competent evidence of record which indicates 
that the veteran's service-connected right or left knee 
disorders have caused marked interference with employment 
beyond that which is contemplated under the schedular 
criteria, or that there has been any necessary inpatient 
care.  Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996).

In summary, it is the conclusion of the Board that there 
is no symptomatology related to the service-connected 
right or left knee disabilities that would warrant  higher 
ratings.  The evidence is not so evenly balanced as to 
give rise to a reasonable doubt.







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 40 percent for a 
right knee disability based upon arthritis, pain and 
limitation of motion is denied.  

Entitlement to a rating in excess of 10 percent for right 
knee disability based upon subluxation or instability is 
denied.

Entitlement to a rating in excess of 20 percent for a left 
knee disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

